UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2554 Name of Registrant: Vanguard Money Markets Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010  February 28, 2011 Item 1: Reports to Shareholders Vanguard Money Market Funds Semiannual Report February 28, 2011 Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral  Treasury Money Market Fund > For the six months ended February 28, 2011, the Vanguard Money Market Funds earned near-zero returns. > Money market yields have remained negligible because of the Federal Reserves low-interest-rate policy, which aims to speed the economic recovery. > While the three Vanguard funds posted slightly positive returns, the average return of peer-group funds was 0%. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Prime Money Market Fund. 8 Federal Money Market Fund. 30 Admiral Treasury Money Market Fund. 40 About Your Funds Expenses. 48 Glossary. 50 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended February 28, 2011 7-Day Total SEC Yields Returns Vanguard Prime Money Market Fund Investor Shares 0.07% 0.04% Institutional Shares 0.19 0.10 Money Market Funds Average 0.00 Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Federal Money Market Fund 0.02% 0.01% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Admiral Treasury Money Market Fund 0.02% 0.01% iMoneyNet Money Fund Reports 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Reports 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairmans Letter Dear Shareholder, A description of money market mutual fund performance over the past six months will have a familiar ring to many investors. Yields of the Vanguard Money Market Funds continued to be a hairsbreadth above zero as the Federal Reserve kept short-term interest rates at a historically low level. This restrictive interest rate environment has been a challenge ably met by the funds advisor, Vanguard Fixed Income Group. Our funds returns were slight in the half-year ended February 28, but they were ahead of the 0% average return of competing money market funds, and we didnt waver from our mandate to invest in very high-credit-quality securities. During the period, U.S. money market funds continued to implement changes required by the Securities and Exchange Commission (SEC) in reaction to the financial crisis of 2008. In our last report to you, I noted one of these new requirements, which involved an enhancement to fund liquidity. Since then, money market funds have begun posting their holdings five business days after the end of each month on their websites. In addition, the SEC has begun posting, with a 60-day delay, funds shadow net asset values on its own site. Shadow NAVs reflect the typically very modest changes in market prices of fund investments. Federal policy-makers are pondering additional changes, and Vanguard has been providing research and comments. 2 We applaud these developments, which support the transparency and credit quality of all money market funds. None of the changes alter the exacting standards for credit quality and liquidity to which we have traditionally managed your funds. We continue to believe that money market funds play an important role in most investors portfolios, as well as in the broad economy. Longer-term interest rates rose, depressing bond prices U.S. interest rates hovered near generational lows early in the period but then moved higher for all but the shortest-term securities, putting pressure on bond prices. For the six months ended February 28, the broad taxable bond market produced a small negative return. The municipal bond market did worse. Corporate bonds outperformed government debt as investors stretched for yield beyond government securities, where rates remained low by historical standards. As I noted earlier, the Federal Reserve held its target for short-term interest rates near 0%, as it has since December 2008. This stance kept the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. A fretful start, an optimistic finish for global stock markets Stock markets rallied from their midsummer malaise to produce exceptional returns for the half-year. At the start of the Market Barometer Total Returns Periods Ended February 28, 2011 Six One Five Years Months Year (Annualized) Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.83% 4.93% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.51 1.72 4.07 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 2.16 Stocks Russell 1000 Index (Large-caps) 28.65% 23.54% 3.17% Russell 2000 Index (Small-caps) 37.55 32.60 3.80 Dow Jones U.S. Total Stock Market Index 29.24 24.45 3.59 MSCI All Country World Index ex USA (International) 22.16 21.12 4.23 CPI Consumer Price Index 1.37% 2.11% 2.18% 3 period, the U.S. economy seemed in danger of tipping back into recession. By the end, hopes were high that it had reached escape velocity, propelled by steady job growth and notable strength in the manufacturing sector. Smaller stocks, which are especially sensitive to the rhythms of the business cycle, produced the highest six-month returns. In Europe, investor optimism subdued sovereign-debt jitters, driving stock prices higher. Developed markets in the Pacific region perked up on signs of recovery in global trade. Australian stocks posted especially strong returns, benefiting from a surge in the prices of metals and other natural resources. Emerging stock markets trailed a few steps behind their developed-market counterparts. Most major currencies appreciated relative to the U.S. dollar, enhancing returns from abroad for U.S.-based investors. The funds investments are chosen very, very selectively As of February 28, the yields of the Prime and Federal Money Market Funds were slightly lower than those we reported to you six months ago; the Admiral Treasury Funds yield was unchanged. Both the Admiral Treasury and Federal Money Market Funds had a 7-day SEC yield of about 0.02%. (These funds have been closed to new investors since 2009.) The Investor Shares of the Prime Money Market Fund yielded 0.07%, while the Institutional Shares, because of their lower expense ratio, yielded 0.19%. Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.23% 0.09% 0.40% Federal Money Market Fund 0.22  0.29 Admiral Treasury Money Market Fund 0.14  0.21 The fund expense ratios shown are from the prospectus dated December 23, 2010, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2011, the funds annualized expense ratios were: for the Prime Money Market Fund, 0.23% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.22%; for the Admiral Treasury Money Market Fund, 0.14%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2010. Peer groups are: for the Prime Money Market Fund Investor Shares, Money Market Funds;for the Federal Money Market Fund, Government Money Market Funds; for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. 4 In this environment of super-low short-term interest rates, our advisor sought to produce as much income as possible consistent with the funds prospectus goal of investing only in very high-quality money market instruments. Every potential holdingparticularly those for the Prime Money Market Fund, which invests in corporate and foreign-government securitiesis thoroughly vetted by a team of experienced credit analysts. At the end of February, about one-third of the Prime Money Market Funds assets were invested in bank certificates of deposit, mostly in the form of Eurodollar CDs or Yankee CDs. The former are held outside the United States and are typically issued by London banks; the latter are typically issued by the New York branches of foreign banks. Both are denominated in dollars. About a fifth of the funds holdings consisted of commercial paper (a type of unsecured debt typically backed by bank lines of credit) issued by foreign governments and by financial and industrial firms in the United States and abroad. Smaller portions of the portfolio were invested in state and local government securities and repurchase agreements, which are short-term loans backed by government and agency securities. The Prime Money Market Fund held dollar-denominated instruments from a geographically diversified group of banks Changes in Yields 7-Day SEC Yield February 28, August 31, February 28, Money Market Fund 2011 2010 2010 Prime Investor Shares 0.07% 0.13% 0.01% Institutional Shares 0.19 0.26 0.15 Federal 0.02 0.05 0.01 Admiral Treasury 0.02 0.02 0.01 5 in Canada, Australia, New Zealand, and selected European countries. The fund has no direct exposure to securities of the financially stretched European countriesPortugal, Ireland, Italy, Greece, and Spainthat have been wrestling with sovereign-debt challenges. As of February 28, the largest portion of the funds investmentsabout 40%were in U.S. government and agency obligations, which have the highest credit standing. Our other two money market funds have a more exclusive focus, as their names imply: The Admiral Treasury Money Market Fund concentrates on U.S. Treasury securities, while the Federal Money Market Fund typically focuses on securities issued by agencies of the federal government. When will short-term rates bounce off the bottom? Despite their low yields, the Vanguard Money Market Funds continue to carry out their primary function admirably, serving as low-cost vehicles in which you can hold your short-term reserves with confidence that they are invested in securities of high quality. So whats next for short-term interest rates? No one can know for certain, of course, what the Federal Reserves policy will be or what will happen in the financial markets. Thats the nature of investing, and its why we recommend an investment program that is balanced and diversified among stocks, bonds, and money market funds. At this point, while many economists believe that the Federal Reserve will take steps to boost short-term rates late in 2011, Vanguards economists suspect that such action will more likely take place in early 2012. Note that our economists often share their latest views at vanguard.com. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 9, 2011 6 Advisors Report For the six months ended February 28, 2011, the three Vanguard Money Market Funds produced negligible returns. As with all money market funds, yields have been weighed down by the Federal Reserve Boards policy of keeping short-term interest rates very low in an attempt to spur economic growth. The Fed has maintained its target federal funds rate between 0% and 0.25% since December 2008 and has continued to state that it plans to keep short-term rates low for an extended period. In November the Fed announced a strategy aimed at tamping down longer-term interest rates as well through a massive bond-buying program. The funds returns ranged from 0.01% for the Admiral Treasury and Federal Money Market Funds to 0.10% for the Institutional Shares of the Prime Money Market Fund. By comparison, the average return of peer-group money market funds was 0%. Investing in a difficult market The half-year began in a period of heightened sovereign-debt risk in Europe. Financial conditions in Greece deteriorated and prompted intervention by the European Union and the International Monetary Fund. These actions mitigated some of the worry about Greece, but concern lingered about high levels of debt in other countries. As conditions evolved, we modified the exposures in the Prime Money Market Fund to reflect our concerns about the potential for further deterioration in Europe. We increased our holdings in Canadian and Australian banks, which had limited exposure to regions we were concerned about. During this period, we continued to take advantage of relative value opportunities in the U.S. Treasury and agency markets. A consequence of the housing crisis has been a decline in money-market-eligible agency issuance, while yields on short-term agency discount notes have remained relatively close to those of U.S. Treasury bills. Because of this, we increased the allocation to Treasury bills in the Prime and Federal Money Market Funds. As an alternative to the discount agency notes, we have been able to accumulate a position in floating-rate agency securities at more favorable yields. The outlook The good news is that the economy is showing signs of improvement. The employment situation has gotten better and retail sales have grown. We believe we have entered a period of self-sustaining recovery that will eventually lead the Federal Reserve to tighten monetary policy. As always, we will continue to monitor the situation and adjust the portfolios accordingly should the expansion prove to be faster than anticipated. David R. Glocke, Principal Vanguard Fixed Income Group March 15, 2011 7 Prime Money Market Fund Fund Profile As of February 28, 2011 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.23% 0.09% 7-Day SEC Yield 0.07% 0.19% Average Weighted Maturity 57 days 57 days Sector Diversification (% of portfolio) Certificates of Deposit 1.3% Repurchase Agreements 6.4 U.S. Treasury Bills 15.9 Yankee/Foreign 39.1 Commercial Paper 8.1 U.S. Government Agency Obligations 24.9 Other 4.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 23, 2010, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratios were 0.23% for Investor Shares and 0.09% for Institutional Shares. 8 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2000, Through February 28, 2011 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2001 5.43% 4.75% 2002 2.09 1.40 2003 1.12 0.60 2004 0.83 0.39 2005 2.31 1.68 2006 4.38 3.69 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.04 0.00 7-day SEC yield (2/28/2011): 0.07% Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2011, performance data reflect the six months ended February 28, 2011. Average Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.06% 2.66% 2.41% Institutional Shares 10/3/1989 0.20 2.81 2.59 See Financial Highlights for dividend information. 9 Prime Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The funds Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the Portfolio Holdings page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (41.9%) 2 Fannie Mae Discount Notes 0.180% 3/2/11 48,000 48,000 2 Fannie Mae Discount Notes 0.180% 4/6/11 30,000 29,995 2 Federal Home Loan Bank Discount Notes 0.200% 3/2/11 119,000 118,999 2 Federal Home Loan Bank Discount Notes 0.200% 3/4/11 76,000 75,999 2 Federal Home Loan Bank Discount Notes 0.170% 3/23/11 398,000 397,959 2 Federal Home Loan Bank Discount Notes 0.170% 3/25/11 602,000 601,932 2 Federal Home Loan Bank Discount Notes 0.165% 4/4/11 50,000 49,992 2 Federal Home Loan Bank Discount Notes 0.180% 4/6/11 55,000 54,990 2 Federal Home Loan Bank Discount Notes 0.165%0.180% 4/8/11 763,000 762,866 2 Federal Home Loan Bank Discount Notes 0.180% 4/13/11 582,000 581,875 2 Federal Home Loan Bank Discount Notes 0.190% 4/27/11 70,000 69,979 Federal Home Loan Banks 0.182% 5/13/11 1,079,640 1,079,595 Federal Home Loan Banks 0.231% 1/9/12 593,000 592,835 Federal Home Loan Banks 0.232% 1/23/12 425,000 424,904 Federal Home Loan Banks 0.227% 1/26/12 405,000 404,889 Federal Home Loan Banks 0.223% 2/1/12 750,000 749,776 Federal Home Loan Banks 0.228% 2/3/12 122,000 121,966 Federal Home Loan Banks 0.233% 2/3/12 484,000 483,865 Federal Home Loan Mortgage Corp. 0.213% 12/21/11 1,500,000 1,499,388 Federal Home Loan Mortgage Corp. 0.353% 4/7/11 3,247,000 3,246,977 Federal Home Loan Mortgage Corp. 0.221% 5/4/11 500,000 499,983 Federal Home Loan Mortgage Corp. 0.241% 8/5/11 1,250,000 1,250,094 Federal Home Loan Mortgage Corp. 0.225% 12/16/11 515,000 514,835 Federal Home Loan Mortgage Corp. 0.225% 2/16/12 470,400 470,210 Federal Home Loan Mortgage Corp. 0.201% 8/24/12 2,515,000 2,513,210 Federal National Mortgage Assn. 0.293% 12/20/11 494,500 494,319 Federal National Mortgage Assn. 0.192% 5/13/11 3,000,000 2,999,940 Federal National Mortgage Assn. 0.161% 7/27/11 2,000,000 1,999,675 Federal National Mortgage Assn. 0.174% 8/11/11 1,000,000 999,730 Federal National Mortgage Assn. 0.282% 8/23/12 1,455,500 1,454,845 Federal National Mortgage Assn. 0.294% 9/17/12 988,000 987,691 Federal National Mortgage Assn. 0.282% 11/23/12 1,772,795 1,771,863 Federal National Mortgage Assn. 0.291% 12/28/12 219,000 218,919 2 Freddie Mac Discount Notes 0.180% 4/4/11 256,099 256,055 2 Freddie Mac Discount Notes 0.165% 4/5/11 23,000 22,996 2 Freddie Mac Discount Notes 0.180% 4/11/11 50,000 49,990 10 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) United States Treasury Bill 0.160% 3/3/11 1,000,000 999,991 United States Treasury Bill 0.145% 3/10/11 1,825,000 1,824,934 United States Treasury Bill 0.160% 3/17/11 500,000 499,964 United States Treasury Bill 0.165% 4/14/11 500,000 499,899 United States Treasury Bill 0.170% 4/28/11 840,000 839,770 United States Treasury Bill 0.160% 5/12/11 1,500,000 1,499,520 United States Treasury Bill 0.194%0.195% 5/26/11 2,400,000 2,398,884 United States Treasury Bill 0.145% 6/2/11 800,000 799,707 United States Treasury Bill 0.180% 6/9/11 500,000 499,750 United States Treasury Bill 0.190%0.191% 6/16/11 1,550,000 1,549,124 United States Treasury Bill 0.185% 6/23/11 2,000,000 1,998,828 United States Treasury Bill 0.225% 6/30/11 2,000,000 1,998,487 United States Treasury Bill 0.190% 7/7/11 979,000 978,339 United States Treasury Bill 0.155% 8/25/11 900,000 899,314 United States Treasury Bill 0.170% 9/1/11 568,120 567,632 Total U.S. Government and Agency Obligations (Cost $45,755,279) 45,755,279 Commercial Paper (17.0%) FinanceAuto (1.9%) American Honda Finance Corp. 0.240% 3/2/11 107,000 106,999 American Honda Finance Corp. 0.280% 3/18/11 50,000 49,993 American Honda Finance Corp. 0.240% 4/4/11 41,000 40,991 American Honda Finance Corp. 0.250% 4/18/11 141,000 140,953 American Honda Finance Corp. 0.240% 5/16/11 51,000 50,974 Toyota Credit Canada Inc. 0.391% 4/15/11 24,500 24,488 Toyota Credit Canada Inc. 0.371% 4/26/11 74,000 73,957 Toyota Credit Canada Inc. 0.341% 5/16/11 25,000 24,982 Toyota Motor Credit Corp. 0.381% 3/1/11 207,600 207,600 Toyota Motor Credit Corp. 0.391% 4/15/11 148,500 148,428 Toyota Motor Credit Corp. 0.260% 4/20/11 92,000 91,967 Toyota Motor Credit Corp. 0.371% 4/26/11 84,000 83,952 Toyota Motor Credit Corp. 0.331% 5/16/11 82,500 82,443 Toyota Motor Credit Corp. 0.240% 5/17/11 79,000 78,959 Toyota Motor Credit Corp. 0.240% 5/19/11 79,000 78,958 Toyota Motor Credit Corp. 0.351% 5/20/11 99,000 98,923 Toyota Motor Credit Corp. 0.250%0.351% 5/23/11 138,600 138,497 Toyota Motor Credit Corp. 0.351% 5/24/11 99,000 98,919 Toyota Motor Credit Corp. 0.250% 5/26/11 148,250 148,162 Toyota Motor Credit Corp. 0.381% 5/31/11 99,000 98,905 Toyota Motor Credit Corp. 0.250% 6/2/11 207,600 207,466 2,076,516 FinanceOther (3.8%) General Electric Capital Corp. 0.391% 3/16/11 250,000 249,959 General Electric Capital Corp. 0.431% 4/8/11 247,000 246,888 General Electric Capital Corp. 0.411% 4/22/11 300,000 299,822 General Electric Capital Corp. 0.411% 4/27/11 494,000 493,679 General Electric Capital Corp. 0.401% 5/23/11 500,000 499,539 General Electric Capital Corp. 0.361% 5/27/11 396,000 395,655 General Electric Capital Corp. 0.361% 5/31/11 396,000 395,640 General Electric Capital Corp. 0.301% 7/18/11 250,000 249,710 4 Straight-A Funding LLC 0.240% 3/2/11 7,000 7,000 4 Straight-A Funding LLC 0.250% 3/2/11 7,712 7,712 4 Straight-A Funding LLC 0.240% 3/7/11 45,000 44,998 4 Straight-A Funding LLC 0.240% 3/7/11 50,000 49,998 11 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Straight-A Funding LLC 0.240% 3/7/11 29,000 28,999 4 Straight-A Funding LLC 0.240%0.250% 3/7/11 94,685 94,681 4 Straight-A Funding LLC 0.250% 4/4/11 60,000 59,986 4 Straight-A Funding LLC 0.250% 4/4/11 161,000 160,962 4 Straight-A Funding LLC 0.250% 4/5/11 73,000 72,982 4 Straight-A Funding LLC 0.250% 4/6/11 61,000 60,985 4 Straight-A Funding LLC 0.250% 4/7/11 33,000 32,992 4 Straight-A Funding LLC 0.250% 4/7/11 29,000 28,993 4 Straight-A Funding LLC 0.250% 4/7/11 17,000 16,996 4 Straight-A Funding LLC 0.250% 4/8/11 138,500 138,463 4 Straight-A Funding LLC 0.250% 4/8/11 65,000 64,983 4 Straight-A Funding LLC 0.250% 4/11/11 40,300 40,289 4 Straight-A Funding LLC 0.250% 4/11/11 75,000 74,979 4 Straight-A Funding LLC 0.250% 4/11/11 32,500 32,491 4 Straight-A Funding LLC 0.240% 5/5/11 58,000 57,975 4 Straight-A Funding LLC 0.245% 5/5/11 35,000 34,984 4 Straight-A Funding LLC 0.240% 5/9/11 200,000 199,908 4 Straight-A Funding LLC 0.250% 5/9/11 36,985 36,967 4 Straight-A Funding LLC 0.250% 5/13/11 33,000 32,983 4,212,198 Foreign Banks (5.5%) 4 Australia & New Zealand Banking Group, Ltd. 0.311% 5/3/11 197,000 196,893 4 Australia & New Zealand Banking Group, Ltd. 0.336% 7/29/11 41,000 40,943 4 Australia & New Zealand Banking Group, Ltd. 0.336% 8/1/11 24,670 24,635 4 Australia & New Zealand Banking Group, Ltd. 0.336% 8/2/11 198,000 197,716 4 Commonwealth Bank of Australia 0.280% 4/6/11 500,000 499,860 4 Commonwealth Bank of Australia 0.280% 4/12/11 198,550 198,485 4 Commonwealth Bank of Australia 0.270% 4/29/11 181,000 180,920 4 Commonwealth Bank of Australia 0.361% 6/14/11 199,000 198,791 4 Commonwealth Bank of Australia 0.341% 8/31/11 60,400 60,296 4 Danske Corp. 0.265% 3/9/11 500,000 499,971 4 Danske Corp. 0.270% 3/18/11 500,000 499,936 Lloyds TSB Bank plc 0.260% 3/21/11 540,000 539,922 Nordea North America Inc. 0.381% 7/12/11 102,482 102,338 4 Westpac Banking Corp. 0.311% 4/14/11 150,000 149,943 4 Westpac Banking Corp. 0.341% 7/12/11 500,000 499,372 4 Westpac Banking Corp. 0.341% 7/25/11 495,000 494,318 4 Westpac Banking Corp. 0.341% 7/28/11 497,000 496,301 4 Westpac Banking Corp. 0.341% 8/1/11 350,000 349,494 4 Westpac Banking Corp. 0.341% 8/4/11 350,000 349,484 4 Westpac Banking Corp. 0.341% 8/8/11 448,000 447,323 6,026,941 Foreign Governments (0.5%) Banque et Caisse dEpargne de LEtat 0.320% 4/7/11 163,100 163,046 Banque et Caisse dEpargne de LEtat 0.340% 5/4/11 38,000 37,977 Banque et Caisse dEpargne de LEtat 0.260% 5/16/11 175,000 174,904 Banque et Caisse dEpargne de LEtat 0.341% 8/31/11 100,000 99,827 475,754 Foreign Industrial (2.7%) 4 Nestle Capital Corp. 0.210% 3/2/11 247,000 246,999 4 Nestle Capital Corp. 0.200% 3/14/11 200,000 199,986 4 Nestle Capital Corp. 0.180% 4/12/11 42,000 41,991 4 Nestle Capital Corp. 0.210% 4/27/11 345,000 344,885 12 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Nestle Capital Corp. 0.200% 5/17/11 317,000 316,864 Nestle Finance International Ltd. 0.180% 3/7/11 109,000 108,997 Nestle Finance International Ltd. 0.180% 3/11/11 38,000 37,998 Nestle Finance International Ltd. 0.200% 5/26/11 117,600 117,544 4 Novartis Finance Corp. 0.321% 3/2/11 46,000 46,000 4 Novartis Finance Corp. 0.190%0.200% 4/14/11 157,150 157,113 4 Novartis Finance Corp. 0.190% 4/15/11 56,655 56,641 4 Novartis Finance Corp. 0.190% 4/18/11 86,000 85,978 4 Novartis Finance Corp. 0.190%0.200% 4/19/11 76,700 76,680 4 Novartis Securities Investment Ltd. 0.220% 5/9/11 39,000 38,983 4 Novartis Securities Investment Ltd. 0.240% 6/13/11 156,000 155,892 4 Shell International Finance BV 0.331% 3/1/11 55,000 55,000 4 Shell International Finance BV 0.321%0.331% 3/2/11 147,750 147,749 4 Shell International Finance BV 0.260% 4/1/11 40,000 39,991 4 Total Capital Canada, Ltd. 0.321% 7/13/11 199,000 198,763 4 Total Capital Canada, Ltd. 0.321% 7/14/11 297,000 296,644 4 Total Capital Canada, Ltd. 0.321% 7/19/11 154,000 153,808 2,924,506 Industrial (2.6%) Chevron Corp. 0.180% 3/11/11 59,000 58,997 4 Cisco Systems Inc. 0.210% 4/13/11 32,000 31,992 4 Cisco Systems Inc. 0.210% 4/20/11 158,000 157,954 4 Cisco Systems Inc. 0.215% 5/4/11 154,000 153,941 4 Coca Cola Co. 0.220% 4/4/11 82,000 81,983 4 Coca Cola Co. 0.200%0.230% 4/6/11 234,850 234,798 4 Coca Cola Co. 0.220% 5/13/11 81,700 81,663 4 Coca Cola Co. 0.210% 5/16/11 9,500 9,496 Exxon Mobil Corp. 0.180% 3/17/11 118,000 117,991 General Electric Co. 0.220% 3/8/11 150,000 149,994 General Electric Co. 0.220% 3/14/11 177,000 176,986 4 Google Inc. 0.210% 3/1/11 20,000 20,000 4 Google Inc. 0.200% 3/3/11 43,900 43,899 4 Google Inc. 0.220% 3/14/11 29,000 28,998 4 Google Inc. 0.180% 4/14/11 49,000 48,989 4 Google Inc. 0.180% 4/18/11 13,500 13,497 4 Johnson & Johnson 0.210% 3/10/11 76,000 75,996 4 Johnson & Johnson 0.220% 3/21/11 49,400 49,394 4 Johnson & Johnson 0.210%0.220% 4/7/11 119,000 118,974 4 Johnson & Johnson 0.210% 4/14/11 48,000 47,988 4 Merck & Co Inc. 0.180%0.190% 3/14/11 143,400 143,390 4 Merck & Co Inc. 0.180%0.190% 3/15/11 122,700 122,691 4 Merck & Co Inc. 0.190% 3/16/11 53,000 52,996 4 Procter & Gamble Co. 0.190% 4/19/11 25,871 25,864 4 Procter & Gamble Co. 0.180% 4/25/11 205,000 204,944 4 Procter & Gamble Co. 0.190% 4/26/11 115,004 114,970 4 Procter & Gamble Co. 0.180% 4/27/11 57,700 57,683 4 Procter & Gamble Co. 0.200% 5/18/11 90,000 89,961 4 Procter & Gamble Co. 0.200% 5/25/11 75,000 74,965 4 Procter & Gamble Co. 0.200% 5/26/11 45,000 44,978 4 Wal-Mart Stores, Inc. 0.200% 3/21/11 50,000 49,994 4 Wal-Mart Stores, Inc. 0.210% 4/11/11 10,000 9,998 4 Wal-Mart Stores, Inc. 0.180% 4/18/11 171,000 170,959 2,866,923 Total Commercial Paper (Cost $18,582,838) 18,582,838 13 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Certificates of Deposit (32.8%) Domestic Banks (1.3%) State Street Bank & Trust Co. 0.350% 3/7/11 500,000 500,000 State Street Bank & Trust Co. 0.340% 3/14/11 400,000 400,000 State Street Bank & Trust Co. 0.250% 5/12/11 235,000 235,000 State Street Bank & Trust Co. 0.250% 5/16/11 148,000 148,000 State Street Bank & Trust Co. 0.250% 5/17/11 148,000 148,000 1,431,000 Eurodollar Certificates of Deposit (10.2%) Australia & New Zealand Banking Group, Ltd. 0.325% 4/4/11 342,000 342,000 Australia & New Zealand Banking Group, Ltd. 0.310% 4/21/11 500,000 500,000 Australia & New Zealand Banking Group, Ltd. 0.270% 5/9/11 157,000 157,000 Australia & New Zealand Banking Group, Ltd. 0.350% 6/8/11 175,000 175,000 Australia & New Zealand Banking Group, Ltd. 0.340% 8/3/11 321,000 321,000 Commonwealth Bank of Australia 0.280% 4/20/11 750,000 750,000 Commonwealth Bank of Australia 0.280% 4/26/11 400,000 400,000 Commonwealth Bank of Australia 0.310% 4/26/11 280,000 280,000 DNB NOR Bank ASA (London Branch) 0.260% 3/14/11 500,000 500,000 DNB NOR Bank ASA (London Branch) 0.260% 3/14/11 280,000 280,000 HSBC Bank plc 0.320% 4/8/11 750,000 750,000 HSBC Bank plc 0.320% 4/8/11 750,000 750,000 HSBC Bank plc 0.320% 4/14/11 145,000 145,000 HSBC Bank plc 0.320% 4/14/11 236,000 236,000 Lloyds TSB Bank plc 0.280% 5/3/11 125,000 125,000 Lloyds TSB Bank plc 0.290% 5/9/11 710,000 710,000 Lloyds TSB Bank plc 0.290% 5/31/11 360,000 360,000 National Australia Bank Ltd. 0.430% 6/3/11 745,000 745,000 National Australia Bank Ltd. 0.400% 6/30/11 198,000 198,007 National Australia Bank Ltd. 0.390% 7/5/11 750,000 750,000 National Australia Bank Ltd. 0.360% 7/12/11 360,000 360,000 National Australia Bank Ltd. 0.355% 7/20/11 230,000 230,004 National Australia Bank Ltd. 0.340% 8/3/11 150,000 150,000 National Australia Bank Ltd. 0.360% 8/10/11 100,000 100,002 National Australia Bank Ltd. 0.360% 8/11/11 500,000 500,011 Royal Bank of Scotland plc 0.270% 4/21/11 500,000 500,000 Toronto Dominion Bank 0.250% 4/4/11 300,000 300,000 Toronto Dominion Bank 0.250% 4/14/11 250,000 250,000 Toronto Dominion Bank 0.270% 5/9/11 247,000 247,000 11,111,024 Yankee Certificates of Deposit (21.3%) Abbey National Treasury Services plc (US Branch) 0.850% 3/1/11 461,000 461,000 Abbey National Treasury Services plc (US Branch) 0.300% 3/9/11 250,000 250,000 Abbey National Treasury Services plc (US Branch) 0.750% 3/21/11 500,000 500,000 Abbey National Treasury Services plc (US Branch) 0.740% 4/20/11 500,000 500,000 Abbey National Treasury Services plc (US Branch) 0.740% 5/3/11 530,000 530,000 Abbey National Treasury Services plc (US Branch) 0.450% 6/1/11 400,000 400,000 Bank of Montreal (Chicago Branch) 0.270% 3/1/11 450,000 450,000 Bank of Montreal (Chicago Branch) 0.270% 3/1/11 194,000 194,000 Bank of Montreal (Chicago Branch) 0.270% 3/9/11 164,000 164,000 Bank of Montreal (Chicago Branch) 0.270% 3/10/11 121,000 121,000 Bank of Montreal (Chicago Branch) 0.230% 3/22/11 500,000 500,000 Bank of Nova Scotia (Houston Branch) 0.280% 3/7/11 269,000 269,000 14 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Bank of Nova Scotia (Houston Branch) 0.290% 3/7/11 506,000 506,000 Bank of Nova Scotia (Houston Branch) 0.270% 4/14/11 600,000 600,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/11/11 99,000 99,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/12/11 100,000 100,000 Bank of Nova Scotia (Houston Branch) 0.280% 5/18/11 50,000 50,001 Bank of Nova Scotia (Houston Branch) 0.270% 5/23/11 545,000 545,000 Bank of Nova Scotia (Houston Branch) 0.340% 6/13/11 398,000 398,000 Bank of Nova Scotia (Houston Branch) 0.330% 8/9/11 675,000 675,000 DNB NOR Bank ASA (New York Branch) 0.290% 4/5/11 200,000 200,000 DNB NOR Bank ASA (New York Branch) 0.290% 4/20/11 405,000 405,000 DNB NOR Bank ASA (New York Branch) 0.280% 5/2/11 300,000 300,000 DNB NOR Bank ASA (New York Branch) 0.280% 5/3/11 475,000 475,000 Lloyds TSB Bank plc (New York Branch) 0.270% 3/10/11 435,000 435,000 Nordea Bank Finland plc (New York Branch) 0.280% 5/3/11 500,000 500,000 Nordea Bank Finland plc (New York Branch) 0.370% 7/5/11 247,000 247,000 Nordea Bank Finland plc (New York Branch) 0.380% 7/18/11 394,000 394,000 Nordea Bank Finland plc (New York Branch) 0.370% 7/21/11 200,000 200,000 Nordea Bank Finland plc (New York Branch) 0.350% 8/2/11 500,000 500,000 Nordea Bank Finland plc (New York Branch) 0.350% 8/4/11 300,000 300,000 Nordea Bank Finland plc (New York Branch) 0.410% 8/26/11 250,000 250,074 Rabobank Nederland NV (New York Branch) 0.330% 3/7/11 350,000 350,000 Rabobank Nederland NV (New York Branch) 0.335% 3/16/11 92,000 92,001 Rabobank Nederland NV (New York Branch) 0.325% 4/1/11 150,000 150,001 Rabobank Nederland NV (New York Branch) 0.310% 5/5/11 995,000 995,000 Rabobank Nederland NV (New York Branch) 0.370% 7/14/11 500,000 500,000 Rabobank Nederland NV (New York Branch) 0.370% 8/3/11 535,000 535,000 Rabobank Nederland NV (New York Branch) 0.350% 9/1/11 645,000 645,000 Royal Bank of Canada (New York Branch) 0.310% 3/10/11 742,000 742,000 Royal Bank of Canada (New York Branch) 0.320% 6/7/11 1,250,000 1,250,000 Royal Bank of Canada (New York Branch) 0.330% 8/14/11 260,000 260,000 Svenska Handelsbanken (New York Branch) 0.280% 3/10/11 150,000 150,000 Svenska Handelsbanken (New York Branch) 0.310% 5/4/11 500,000 500,000 Svenska Handelsbanken (New York Branch) 0.280% 6/1/11 625,000 625,000 Svenska Handelsbanken (New York Branch) 0.360% 7/28/11 496,000 496,000 Svenska Handelsbanken (New York Branch) 0.360% 8/1/11 497,000 497,000 Svenska Handelsbanken (New York Branch) 0.350% 8/4/11 100,000 100,000 Svenska Handelsbanken (New York Branch) 0.355% 8/24/11 900,000 900,000 Toronto Dominion Bank (New York Branch) 0.250% 3/7/11 100,000 100,000 Toronto Dominion Bank (New York Branch) 0.250% 3/9/11 250,000 250,000 Toronto Dominion Bank (New York Branch) 0.300% 3/10/11 25,000 25,000 Toronto Dominion Bank (New York Branch) 0.240% 3/14/11 300,000 300,000 Toronto Dominion Bank (New York Branch) 0.280% 3/21/11 297,000 297,000 Toronto Dominion Bank (New York Branch) 0.280% 3/22/11 198,000 198,000 Toronto Dominion Bank (New York Branch) 0.300% 5/16/11 247,000 247,000 Toronto Dominion Bank (New York Branch) 0.330% 5/26/11 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.330% 6/1/11 492,000 492,000 Westpac Banking Corp. (New York Branch) 0.350% 6/3/11 500,000 500,000 23,209,077 Total Certificates of Deposit (Cost $35,751,101) 35,751,101 15 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Repurchase Agreements (6.6%) Barclays Capital Inc. (Dated 1/4/11, Repurchase Value $392,128,000, collateralized by Federal Home Loan Bank 0.750%, 12/21/11, Federal Home Loan Mortgage Corp. 3.000%4.750%, 7/28/141/19/16, and Federal National Mortgage Assn. 0.000%1.625%, 8/8/1110/26/15) 0.200% 3/4/11 392,000 392,000 Barclays Capital Inc. (Dated 2/25/11, Repurchase Value $1,250,307,000, collateralized by Federal Farm Credit Bank 0.000%6.260%, 3/11/118/3/37, Federal Home Loan Bank 0.000%5.750%, 3/1/117/15/36, Federal Home Loan Mortgage Corp. 0.000%6.750%, 3/7/119/15/29, Federal National Mortgage Assn. Discount Note 4/20/116/15/11, and Federal National Mortgage Assn. 0.000%6.160%, 3/15/117/15/37) 0.150% 3/7/11 1,250,000 1,250,000 Barclays Capital Inc. (Dated 2/9/11, Repurchase Value $630,084,000, collateralized by U.S. Treasury Inflation Indexed Note 1.875%2.375%, 7/15/131/15/17) 0.160% 3/7/11 630,000 630,000 BNP Paribas Securities Corp. (Dated 2/28/11, Repurchase Value $111,210,000, collateralized by U.S. Treasury Note 0.500%, 10/15/13) 0.170% 3/1/11 111,209 111,209 Deutsche Bank Securities, Inc. (Dated 2/25/11, Repurchase Value $1,250,307,000, collateralized by Federal Farm Credit Bank 0.000%6.280%, 3/4/1112/16/15, Federal Home Loan Bank 0.000%5.750%, 3/10/113/13/20, Federal Home Loan Mortgage Corp. 0.000%6.750%, 3/15/117/15/32, Federal National Mortgage Assn. Discount Note 4/6/11, and Federal National Mortgage Assn. 0.000%7.250%, 3/8/117/15/37) 0.150% 3/7/11 1,250,000 1,250,000 Deutsche Bank Securities, Inc. (Dated 1/10/11, Repurchase Value $1,000,295,000, collateralized by U.S. Treasury Bill 0.000%, 3/10/11, U.S. Treasury Inflation Indexed Note 1.250%3.375%, 4/15/111/15/20, U.S. Treasury Inflation Indexed Bond 1.750%3.375%, 1/15/284/15/32, U.S. Treasury Note 0.375%5.125%, 5/15/1210/31/16, and U.S. Treasury Bond 4.375%, 5/15/40) 0.180% 3/7/11 1,000,000 1,000,000 16 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Goldman Sachs & Co. (Dated 2/28/11, Repurchase Value $245,001,000, collateralized by Federal Home Loan Mortgage Corp. 0.000%4.500%, 6/20/111/15/13) 0.180% 3/1/11 245,000 245,000 RBC Capital Markets Corp. (Dated 2/28/11, Repurchase Value $50,000,000, collateralized by U.S. Treasury Note 2.125%, 2/29/16) 0.170% 3/1/11 50,000 50,000 RBS Securities, Inc. (Dated 2/28/11, Repurchase Value $391,096,000, collateralized by U.S. Treasury Note 1.750%4.500%, 11/30/111/31/14) 0.150% 3/7/11 391,000 391,000 RBS Securities, Inc. (Dated 2/9/11, Repurchase Value $420,052,000, collateralized by U.S. Treasury Note 2.000%4.500%, 11/30/1111/30/13, and U.S. Treasury Bond 6.000%, 2/15/26) 0.160% 3/7/11 420,000 420,000 RBS Securities, Inc. (Dated 2/4/11, Repurchase Value $421,065,000, collateralized by U.S. Treasury Bill 0.000%, 3/3/1112/15/11, and U.S. Treasury Note 2.125%, 2/29/16) 0.180% 3/7/11 421,000 421,000 Societe Generale (Dated 2/28/11, Repurchase Value $600,003,000, collateralized by U.S. Treasury Bill 0.000%, 8/25/11, and U.S. Treasury Inflation Indexed Note 1.875%2.500%, 7/15/137/15/19) 0.160% 3/1/11 600,000 600,000 Societe Generale (Dated 2/28/11, Repurchase Value $145,001,000, collateralized by U.S. Treasury Inflation Indexed Bond 3.625%, 4/15/28) 0.170% 3/1/11 145,000 145,000 Societe Generale (Dated 2/25/11, Repurchase Value $300,074,000, collateralized by Federal Home Loan Bank 0.000%5.000%, 3/11/116/12/20, Federal Home Loan Mortgage Corp. 0.000%5.500%, 6/20/112/9/15, and Federal National Mortgage Assn. 0.375%5.625%, 3/23/117/15/37) 0.150% 3/7/11 300,000 300,000 Total Repurchase Agreements (Cost $7,205,209) 7,205,209 Shares Money Market Fund (1.3%) 5 Vanguard Municipal Cash Management Fund (Cost $1,402,395) 0.231% 1,402,395,308 1,402,395 17 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Tax-Exempt Municipal Bonds (3.1%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.250% 3/7/11 19,500 19,500 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.230% 3/7/11 35,400 35,400 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.280% 3/7/11 39,315 39,315 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.240% 3/7/11 79,000 79,000 Bi-State Development Agency of the Missouri-Illinois Metropolitan District VRDO 0.270% 3/7/11 29,800 29,800 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.260% 3/7/11 17,100 17,100 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.180% 3/7/11 17,425 17,425 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.200% 3/7/11 58,300 58,300 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.200% 3/7/11 95,000 95,000 Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.220% 3/7/11 19,000 19,000 California Health Facilities Financing Authority Revenue (Stanford Hospital) VRDO 0.230% 3/7/11 66,500 66,500 California Housing Finance Agency Home Mortgage Revenue VRDO 0.230% 3/7/11 24,845 24,845 California Housing Finance Agency Home Mortgage Revenue VRDO 0.260% 3/7/11 15,200 15,200 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.200% 3/7/11 35,900 35,900 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.200% 3/7/11 19,000 19,000 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.240% 3/7/11 22,100 22,100 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.250% 3/7/11 24,000 24,000 Colorado Health Facilities Authority Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.250% 3/7/11 12,150 12,150 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.260% 3/7/11 21,100 21,100 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.180% 3/7/11 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.240% 3/7/11 43,900 43,900 18 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.270% 3/7/11 76,100 76,100 District of Columbia Revenue (George Washington University) VRDO 0.290% 3/7/11 27,560 27,560 District of Columbia Revenue (Georgetown University) VRDO 0.230% 3/7/11 7,575 7,575 District of Columbia Revenue (Georgetown University) VRDO 0.230% 3/7/11 17,200 17,200 District of Columbia Revenue (Washington Drama Society) VRDO 0.250% 3/7/11 20,375 20,375 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.250% 3/7/11 10,600 10,600 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.250% 3/7/11 42,000 42,000 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.240% 3/7/11 42,500 42,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 3/7/11 17,200 17,200 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.270% 3/7/11 16,300 16,300 Illinois Finance Authority Pollution Control Revenue (Commonwealth Edison Co. Project) VRDO 0.260% 3/7/11 29,400 29,400 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.210% 3/7/11 44,665 44,665 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.270% 3/7/11 43,000 43,000 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.260% 3/7/11 18,480 18,480 Illinois Finance Authority Revenue (Loyola University Health System) VRDO 0.260% 3/7/11 35,450 35,450 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.270% 3/7/11 13,000 13,000 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.280% 3/7/11 14,400 14,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.280% 3/7/11 23,940 23,940 Jacksonville FL Capital Project Revenue VRDO 0.270% 3/7/11 26,400 26,400 Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.280% 3/7/11 27,535 27,535 Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.280% 3/7/11 11,220 11,220 6 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.310% 3/7/11 13,000 13,000 Los Angeles CA Wastewater System Revenue VRDO 0.180% 3/7/11 37,400 37,400 Los Angeles CA Wastewater System Revenue VRDO 0.200% 3/7/11 20,400 20,400 Los Angeles CA Wastewater System Revenue VRDO 0.250% 3/7/11 27,740 27,740 19 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Los Angeles CA Wastewater System Revenue VRDO 0.250% 3/7/11 23,200 23,200 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.220% 3/7/11 18,855 18,855 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.240% 3/7/11 49,365 49,365 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.270% 3/7/11 15,130 15,130 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.250% 3/7/11 30,160 30,160 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.230% 3/7/11 21,900 21,900 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.200% 3/7/11 19,320 19,320 6 Massachusetts State Transportation Fund Revenue TOB VRDO 0.310% 3/7/11 13,100 13,100 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.240% 3/7/11 43,100 43,100 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.220% 3/7/11 25,350 25,350 Michigan Higher Education Facilities Authority Revenue (Albion College) VRDO 0.260% 3/7/11 13,000 13,000 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.230% 3/7/11 45,400 45,400 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.250% 3/7/11 32,925 32,925 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.250% 3/7/11 22,000 22,000 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.230% 3/7/11 15,000 15,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.230% 3/7/11 18,000 18,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) VRDO 0.220% 3/7/11 84,100 84,100 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.250% 3/7/11 38,730 38,730 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.230% 3/7/11 19,600 19,600 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.230% 3/7/11 32,800 32,800 New Mexico Finance Authority Transportation Revenue VRDO 0.260% 3/7/11 48,900 48,900 New York City NY GO VRDO 0.200% 3/7/11 58,550 58,550 New York City NY GO VRDO 0.230% 3/7/11 29,800 29,800 New York City NY GO VRDO 0.260% 3/7/11 11,775 11,775 New York City NY GO VRDO 0.260% 3/7/11 9,825 9,825 20 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.230% 3/7/11 39,505 39,505 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.220% 3/7/11 21,980 21,980 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.250% 3/7/11 8,100 8,100 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.230% 3/7/11 31,085 31,085 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.230% 3/7/11 30,885 30,885 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.220% 3/7/11 20,500 20,500 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.260% 3/7/11 42,300 42,300 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.250% 3/7/11 17,300 17,300 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.240% 3/7/11 31,500 31,500 New York State Housing Finance Agency Housing Revenue (330 West 39th Street) VRDO 0.260% 3/7/11 26,100 26,100 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.250% 3/7/11 12,800 12,800 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.260% 3/7/11 24,400 24,400 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 3/7/11 10,375 10,375 North Texas Tollway Authority System Revenue VRDO 0.250% 3/7/11 35,100 35,100 Oakland University of Michigan Revenue VRDO 0.270% 3/7/11 8,900 8,900 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.250% 3/7/11 25,000 25,000 Ohio State University General Receipts Revenue VRDO 0.220% 3/7/11 29,525 29,525 Ohio State University General Receipts Revenue VRDO 0.230% 3/7/11 115,300 115,300 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.260% 3/7/11 45,065 45,065 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.270% 3/7/11 18,400 18,400 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.280% 3/7/11 57,850 57,850 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.250% 3/7/11 14,000 14,000 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.310% 3/7/11 6,400 6,400 South Carolina Transportation Infrastructure Revenue VRDO 0.220% 3/7/11 47,300 47,300 21 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Southern California Public Power Authority Revenue (Palo Verde Project) VRDO 0.240% 3/7/11 11,200 11,200 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.260% 3/7/11 18,400 18,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.280% 3/7/11 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.280% 3/7/11 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.280% 3/7/11 24,300 24,300 University of Alabama Birmingham Hospital Revenue VRDO 0.290% 3/7/11 24,100 24,100 University of South Florida Financing Corp. COP VRDO 0.250% 3/7/11 41,535 41,535 University of Texas Permanent University Fund Revenue VRDO 0.180% 3/7/11 66,605 66,605 University of Texas Permanent University Fund Revenue VRDO 0.180% 3/7/11 153,900 153,900 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.260% 3/7/11 16,000 16,000 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.260% 3/7/11 19,250 19,250 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.260% 3/7/11 7,200 7,200 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.280% 3/7/11 20,100 20,100 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.280% 3/7/11 11,345 11,345 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.250% 3/7/11 24,975 24,975 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.230% 3/7/11 20,500 20,500 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.250% 3/7/11 30,260 30,260 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.260% 3/7/11 31,200 31,200 Total Tax-Exempt Municipal Bonds (Cost $3,444,700) 3,444,700 Total Investments (102.7%) (Cost $112,141,522) 112,141,522 Other Assets and Liabilities (-2.7%) Other Assets 696,801 Liabilities (3,664,941) (2,968,140) Net Assets (100%) 109,173,382 22 Prime Money Market Fund At February 28, 2011, net assets consisted of: Amount ($000) Paid-in-Capital 109,165,475 Undistributed Net Investment Income  Accumulated Net Realized Gains 7,907 Net Assets 109,173,382 Investor SharesNet Assets Applicable to 88,451,537,150 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 88,467,369 Net Asset Value Per ShareInvestor Shares $1.00 Institutional SharesNet Assets Applicable to 20,703,285,798 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 20,706,013 Net Asset Value Per ShareInstitutional Shares $1.00 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other accredited investors. At February 28, 2011, the aggregate value of these securities was $11,788,908,000, representing 10.8% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $32,500,000. GOGeneral Obligation Bond. TOBTender Option Bond. VRDOVariable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 23 Prime Money Market Fund Statement of Operations Six Months Ended February 28, 2011 ($000) Investment Income Income Interest 1 159,999 Total Income 159,999 Expenses The Vanguard GroupNote B Investment Advisory Services 2,568 Management and AdministrativeInvestor Shares 80,772 Management and AdministrativeInstitutional Shares 4,968 Marketing and DistributionInvestor Shares 14,977 Marketing and DistributionInstitutional Shares 3,270 Custodian Fees 790 Shareholders ReportsInvestor Shares 338 Shareholders ReportsInstitutional Shares 48 Trustees Fees and Expenses 76 Total Expenses 107,807 Net Investment Income 52,192 Realized Net Gain (Loss) on Investment Securities Sold (9,380) Net Increase (Decrease) in Net Assets Resulting from Operations 42,812 1 Interest income from an affiliated company of the fund was $1,515,000. See accompanying Notes, which are an integral part of the Financial Statements. 24 Prime Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 52,192 118,919 Realized Net Gain (Loss) (9,380) 1,651 Net Increase (Decrease) in Net Assets Resulting from Operations 42,812 120,570 Distributions Net Investment Income Investor Shares (31,372) (78,239) Institutional Shares (20,820) (40,680) Realized Capital Gain Investor Shares   Institutional Shares   Total Distributions (52,192) (118,919) Capital Share Transactions Investor Shares (207,208) (7,395,143) Institutional Shares 1,598,423 784,242 Net Increase (Decrease) from Capital Share Transactions 1,391,215 (6,610,901) Total Increase (Decrease) 1,381,835 (6,609,250) Net Assets Beginning of Period 107,791,547 114,400,797 End of Period 109,173,382 107,791,547 See accompanying Notes, which are an integral part of the Financial Statements. 25 Prime Money Market Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0003 .001 .013 .035 .051 .043 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .0003 .001 .013 .035 .051 .043 Distributions Dividends from Net Investment Income (.0003) (.001) (.013) (.035) (.051) (.043) Distributions from Realized Capital Gains       Total Distributions (.0003) (.001) (.013) (.035) (.051) (.043) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.04% 0.08% 1.31% 3.60% 5.23% 4.38% Ratios/Supplemental Data Net Assets, End of Period (Millions) $88,467 $88,684 $96,078 $92,483 $84,052 $64,578 Ratio of Total Expenses to Average Net Assets 0.23% 0.23% 0.28% 2 0.23% 0.24% 0.29% Ratio of Net Investment Income to Average Net Assets 0.07% 0.08% 1.25% 3.49% 5.10% 4.33% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 26 Prime Money Market Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .002 .015 .037 .053 .045 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .001 .002 .015 .037 .053 .045 Distributions Dividends from Net Investment Income (.001) (.002) (.015) (.037) (.053) (.045) Distributions from Realized Capital Gains       Total Distributions (.001) (.002) (.015) (.037) (.053) (.045) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.10% 0.22% 1.47% 3.75% 5.39% 4.58% Ratios/Supplemental Data Net Assets, End of Period (Millions) $20,706 $19,107 $18,323 $13,844 $10,022 $6,269 Ratio of Total Expenses to Average Net Assets 0.09% 0.09% 0.13% 1 0.08% 0.08% 0.09% Ratio of Net Investment Income to Average Net Assets 0.21% 0.22% 1.40% 3.64% 5.26% 4.53% The expense ratio and net income ratio for the current period have been annualized. 1 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 27 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Institutional Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Institutional Shares are designed for institutional investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that funds net asset value. 2. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20072010), and for the period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $18,073,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 7.23% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. Beginning in July 2009, Vanguard and the board of trustees agreed to temporarily limit certain net operating expenses in excess of the funds daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. 28 Prime Money Market Fund C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The funds investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the funds other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 28, 2011 August 31, 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 56,684,897 56,684,897 99,880,454 99,880,454 Issued in Lieu of Cash Distributions 30,625 30,625 76,231 76,231 Redeemed (56,922,730) (56,922,730) (107,351,828) (107,351,828) Net Increase (Decrease)Investor Shares (207,208) (207,208) (7,395,143) (7,395,143) Institutional Shares Issued 10,498,094 10,498,094 16,052,323 16,052,323 Issued in Lieu of Cash Distributions 20,182 20,182 39,524 39,524 Redeemed (8,919,853) (8,919,853) (15,307,605) (15,307,605) Net Increase (Decrease)Institutional Shares 1,598,423 1,598,423 784,242 784,242 E. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 Federal Money Market Fund Fund Profile As of February 28, 2011 Financial Attributes Ticker Symbol VMFXX Expense Ratio 1 0.22% 7-Day SEC Yield 0.02% Average Weighted Maturity 49 days Sector Diversification (% of portfolio) U.S. Treasury Bills 15.6% U.S. Government Agency Obligations 81.2 Repurchase Agreements 3.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 23, 2010, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratio was 0.22%. 30 Federal Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2000, Through February 28, 2011 Govt Money Market Funds Average Fiscal Year Total Returns Total Returns 2001 5.41% 4.82% 2002 2.12 1.48 2003 1.11 0.64 2004 0.82 0.40 2005 2.26 1.73 2006 4.31 3.78 2007 5.17 4.58 2008 3.46 2.71 2009 1.06 0.43 2010 0.04 0.00 2011 0.01 0.00 7-day SEC yield (2/28/2011): 0.02% Government Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2011, performance data reflect the six months ended February 28, 2011. Average Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Federal Money Market Fund 7/13/1981 0.02% 2.55% 2.35% See Financial Highlights for dividend information. 31 Federal Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The funds Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the Portfolio Holdings page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (103.0%) 2 Fannie Mae Discount Notes 0.200% 3/1/11 75,000 75,000 2 Fannie Mae Discount Notes 0.200% 3/2/11 109,333 109,332 2 Fannie Mae Discount Notes 0.240% 3/9/11 15,000 14,999 2 Fannie Mae Discount Notes 0.240% 3/16/11 138,567 138,553 2 Fannie Mae Discount Notes 0.240% 3/23/11 30,000 29,996 2 Fannie Mae Discount Notes 0.250% 4/6/11 30,000 29,993 2 Fannie Mae Discount Notes 0.180% 4/13/11 120,000 119,974 2 Fannie Mae Discount Notes 0.185% 4/20/11 85,000 84,978 2 Fannie Mae Discount Notes 0.180% 4/27/11 125,000 124,964 2 Fannie Mae Discount Notes 0.230% 6/8/11 43,462 43,435 2 Fannie Mae Discount Notes 0.230%0.240% 6/15/11 154,648 154,541 2 Fannie Mae Discount Notes 0.190% 6/20/11 75,000 74,956 2 Fannie Mae Discount Notes 0.250% 7/1/11 13,000 12,989 2 Fannie Mae Discount Notes 0.200% 7/8/11 6,800 6,795 2 Fannie Mae Discount Notes 0.190% 8/10/11 60,000 59,949 2 Fannie Mae Discount Notes 0.210% 8/17/11 4,000 3,996 2 Fannie Mae Discount Notes 0.200% 8/24/11 22,444 22,422 2 Federal Home Loan Bank Discount Notes 0.220% 3/2/11 41,567 41,567 2 Federal Home Loan Bank Discount Notes 0.190% 3/25/11 100,000 99,987 2 Federal Home Loan Bank Discount Notes 0.180% 4/15/11 320,000 319,928 2 Federal Home Loan Bank Discount Notes 0.190% 4/25/11 75,000 74,978 2 Federal Home Loan Bank Discount Notes 0.180%0.185% 4/27/11 30,000 29,991 2 Federal Home Loan Bank Discount Notes 0.200% 5/4/11 70,000 69,975 2 Federal Home Loan Bank Discount Notes 0.210% 5/12/11 45,000 44,981 2 Federal Home Loan Bank Discount Notes 0.220% 5/25/11 155,250 155,169 2 Federal Home Loan Bank Discount Notes 0.240% 6/1/11 35,555 35,533 2 Federal Home Loan Bank Discount Notes 0.230% 6/17/11 45,000 44,969 2 Federal Home Loan Bank Discount Notes 0.190% 8/17/11 85,000 84,924 Federal Home Loan Banks 0.182% 5/13/11 165,000 164,993 Federal Home Loan Banks 0.167% 7/25/11 70,000 69,982 Federal Home Loan Banks 0.184% 9/9/11 24,000 23,994 Federal Home Loan Banks 0.212% 9/23/11 41,000 40,995 Federal Home Loan Banks 0.231% 1/9/12 150,000 149,958 Federal Home Loan Banks 0.232% 1/23/12 25,000 24,994 Federal Home Loan Banks 0.228% 2/3/12 100,000 99,972 Federal Home Loan Mortgage Corp. 0.353% 4/7/11 500,000 499,996 32 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Federal Home Loan Mortgage Corp. 0.241% 8/5/11 95,000 94,996 Federal Home Loan Mortgage Corp. 0.225% 12/16/11 35,000 34,989 Federal Home Loan Mortgage Corp. 0.225% 2/16/12 75,000 74,971 Federal Home Loan Mortgage Corp. 0.201% 8/24/12 60,000 59,957 Federal National Mortgage Assn. 0.282% 8/23/12 150,000 150,023 Federal National Mortgage Assn. 0.294% 9/17/12 40,000 39,988 Federal National Mortgage Assn. 0.282% 11/23/12 70,000 69,963 2 Freddie Mac Discount Notes 0.240% 3/14/11 20,000 19,998 2 Freddie Mac Discount Notes 0.240% 3/21/11 70,371 70,362 2 Freddie Mac Discount Notes 0.180% 3/28/11 97,800 97,787 2 Freddie Mac Discount Notes 0.230% 4/18/11 10,000 9,997 2 Freddie Mac Discount Notes 0.230% 4/21/11 5,650 5,648 2 Freddie Mac Discount Notes 0.180%0.185% 5/2/11 153,082 153,033 2 Freddie Mac Discount Notes 0.180% 5/9/11 150,000 149,948 2 Freddie Mac Discount Notes 0.230% 5/23/11 14,619 14,611 2 Freddie Mac Discount Notes 0.240% 5/31/11 50,000 49,970 2 Freddie Mac Discount Notes 0.230% 6/13/11 60,000 59,960 2 Freddie Mac Discount Notes 0.240% 6/22/11 38,460 38,431 2 Freddie Mac Discount Notes 0.240% 6/27/11 80,000 79,937 2 Freddie Mac Discount Notes 0.200% 7/12/11 4,654 4,651 2 Freddie Mac Discount Notes 0.200% 7/18/11 85,000 84,934 2 Freddie Mac Discount Notes 0.250% 7/25/11 20,000 19,980 2 Freddie Mac Discount Notes 0.210% 8/8/11 4,504 4,500 United States Treasury Bill 0.190% 3/3/11 200,000 199,998 United States Treasury Bill 0.180% 3/10/11 120,000 119,995 United States Treasury Bill 0.190% 3/17/11 120,000 119,990 United States Treasury Bill 0.181% 5/19/11 100,000 99,960 United States Treasury Bill 0.196% 5/26/11 20,000 19,991 United States Treasury Bill 0.145%0.212% 6/2/11 310,000 309,876 United States Treasury Bill 0.190% 6/16/11 10,000 9,994 Total U.S. Government and Agency Obligations (Cost $5,452,196) 5,452,196 Repurchase Agreements (3.4%) Barclays Capital Inc. (Dated 1/4/11, Repurchase Value $20,007,000, collateralized by Federal Home Loan Bank 0.750%, 12/21/11, and Federal Home Loan Mortgage Corp. 0.875%, 10/28/13) 0.200% 3/4/11 20,000 20,000 BNP Paribas Securities Corp. (Dated 2/28/11, Repurchase Value $6,252,000, collateralized by U.S. Treasury Note 0.500%2.750%, 11/15/132/28/18) 0.170% 3/1/11 6,252 6,252 BNP Paribas Securities Corp. (Dated 1/11/11, Repurchase Value $100,030,000, collateralized by U.S. Treasury Inflation Indexed Bond 1.750%2.375%, 1/15/251/15/28, and U.S. Treasury Inflation Indexed Note 1.875%3.000%, 7/15/127/15/19) 0.180% 3/7/11 100,000 100,000 Deutsche Bank Securities, Inc. (Dated 1/11/11, Repurchase Value $50,015,000, collateralized by U.S. Treasury Inflation Indexed Note 1.375%, 7/15/18, and U.S. Treasury Note 4.500%, 11/30/11) 0.180% 3/7/11 50,000 50,000 33 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Societe Generale (Dated 2/28/11, Repurchase Value $5,000,000, collateralized by U.S. Treasury Inflation Indexed Bond 2.000%, 1/15/26) 0.170% 3/1/11 5,000 5,000 Total Repurchase Agreements (Cost $181,252) 181,252 Total Investments (106.4%) (Cost $5,633,448) 5,633,448 Other Assets and Liabilities (-6.4%) Other Assets 8,502 Liabilities (344,921) (336,419) Net Assets (100%) Applicable to 5,296,422,996 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,297,029 Net Asset Value per Share $1.00 Statement of Assets and Liabilities Assets Investments in Securities, at Value 5,633,448 Receivables for Capital Shares Issued 3,212 Other Assets 5,290 Total Assets 5,641,950 Liabilities Payables for Investment Securities Purchased 332,279 Payables for Capital Shares Redeemed 9,831 Other Liabilities 2,811 Total Liabilities 344,921 Net Assets 5,297,029 At February 28, 2011, net assets consisted of: Amount ($000) Paid-in-Capital 5,296,942 Undistributed Net Investment Income  Accumulated Net Realized Gains 87 Net Assets 5,297,029 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. See accompanying Notes, which are an integral part of the Financial Statements. 34 Federal Money Market Fund Statement of Operations Six Months Ended February 28, 2011 ($000) Investment Income Income Interest 6,727 Total Income 6,727 Expenses The Vanguard GroupNote B Investment Advisory Services 139 Management and Administrative 4,975 Marketing and Distribution 1,013 Custodian Fees 49 Shareholders Reports 22 Trustees Fees and Expenses 4 Total Expenses 6,202 Net Investment Income 525 Realized Net Gain (Loss) on Investment Securities Sold 24 Net Increase (Decrease) in Net Assets Resulting from Operations 549 See accompanying Notes, which are an integral part of the Financial Statements. 35 Federal Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 525 3,190 Realized Net Gain (Loss) 24 63 Net Increase (Decrease) in Net Assets Resulting from Operations 549 3,253 Distributions Net Investment Income (525) (3,190) Realized Capital Gain   Total Distributions (525) (3,190) Capital Share Transactions (at $1.00) Issued 247,820 617,905 Issued in Lieu of Cash Distributions 512 3,094 Redeemed (999,313) (3,959,429) Net Increase (Decrease) from Capital Share Transactions (750,981) (3,338,430) Total Increase (Decrease) (750,957) (3,338,367) Net Assets Beginning of Period 6,047,986 9,386,353 End of Period 5,297,029 6,047,986 See accompanying Notes, which are an integral part of the Financial Statements. 36 Federal Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .0004 .011 .034 .051 .042 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .0001 .0004 .011 .034 .051 .042 Distributions Dividends from Net Investment Income (.0001) (.0004) (.011) (.034) (.051) (.042) Distributions from Realized Capital Gains       Total Distributions (.0001) (.0004) (.011) (.034) (.051) (.042) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.01% 0.04% 1.06% 3.46% 5.17% 4.31% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,297 $6,048 $9,386 $8,982 $7,672 $6,360 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.27% 2 0.23% 0.24% 0.29% Ratio of Net Investment Income to Average Net Assets 0.02% 0.04% 1.03% 3.33% 5.05% 4.25% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.02% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 37 Federal Money Market Fund Notes to Financial Statements Vanguard Federal Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments issued by the U.S. government or its agencies and instrumentalities, and repurchase agreements collateralized by such instruments. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20072010), and for the period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $900,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.36% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. Beginning in July 2009, Vanguard and the board of trustees agreed to temporarily limit certain net operating expenses in excess of the funds daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. 38 Federal Money Market Fund C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the funds investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 39 Admiral Treasury Money Market Fund Fund Profile As of February 28, 2011 Financial Attributes Ticker Symbol VUSXX Expense Ratio 1 0.14% 7-Day SEC Yield 0.02% Average Weighted Maturity 55 days Sector Diversification (% of portfolio) U.S. Treasury Bills 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 23, 2010, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratio was 0.14%. 40 Admiral Treasury Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2000, Through February 28, 2011 iMoneyNet Average Fiscal Year Total Returns Total Returns 2001 5.31% 4.73% 2002 2.15 1.58 2003 1.20 0.67 2004 0.91 0.39 2005 2.29 1.61 2006 4.22 3.54 2007 5.01 4.34 2008 3.08 2.08 2009 0.70 0.17 2010 0.03 0.00 2011 0.01 0.00 7-day SEC yield (2/28/2011): 0.02% iMoneyNet Money Fund Reports 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Note: For 2011, performance data reflect the six months ended February 28, 2011. Ave rage Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Admiral Treasury Money Market Fund 12/14/1992 0.01% 2.35% 2.27% See Financial Highlights for dividend information. 41 Admiral Treasury Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The funds Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the Portfolio Holdings page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (106.8%) United States Treasury Bill 0.175% 3/3/11 1,121,479 1,121,468 United States Treasury Bill 0.145%0.150% 3/10/11 1,200,000 1,199,956 United States Treasury Bill 0.140%0.145% 3/17/11 1,296,491 1,296,408 United States Treasury Bill 0.130% 3/24/11 1,219,000 1,218,899 United States Treasury Bill 0.180% 3/31/11 674,000 673,899 United States Treasury Bill 0.150% 4/7/11 1,357,000 1,356,791 United States Treasury Bill 0.150%0.165% 4/14/11 600,000 599,882 United States Treasury Bill 0.155%0.170% 4/21/11 1,025,000 1,024,769 United States Treasury Bill 0.155%0.170% 4/28/11 1,024,000 1,023,733 United States Treasury Bill 0.150%0.155% 5/5/11 1,416,500 1,416,113 United States Treasury Bill 0.150% 5/12/11 1,295,000 1,294,611 United States Treasury Bill 0.130% 5/19/11 1,371,000 1,370,609 United States Treasury Bill 0.110% 5/26/11 1,447,255 1,446,875 United States Treasury Bill 0.145% 6/2/11 1,321,000 1,320,516 United States Treasury Bill 0.225% 6/30/11 350,000 349,735 United States Treasury Bill 0.180% 7/14/11 573,000 572,613 United States Treasury Bill 0.185% 7/21/11 450,000 449,672 United States Treasury Bill 0.180% 7/28/11 224,000 223,833 Total U.S. Government and Agency Obligations (Cost $17,960,382) 17,960,382 Total Investments (106.8%) (Cost $17,960,382) 17,960,382 Other Assets and Liabilities (-6.8%) Other Assets 212,927 Liabilities (1,350,314) (1,137,387) Net Assets (100%) Applicable to 16,819,927,035 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 16,822,995 Net Asset Value per Share $1.00 42 Admiral Treasury Money Market Fund Market Value ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 17,960,382 Receivables for Investment Securities Sold 199,992 Receivables for Capital Shares Issued 6,152 Other Assets 6,783 Total Assets 18,173,309 Liabilities Payables for Investment Securities Purchased 1,320,516 Payables for Capital Shares Redeemed 21,632 Other Liabilities 8,166 Total Liabilities 1,350,314 Net Assets 16,822,995 At February 28, 2011, net assets consisted of: Amount ($000) Paid-in-Capital 16,822,979 Undistributed Net Investment Income  Accumulated Net Realized Gains 16 Net Assets 16,822,995 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. See accompanying Notes, which are an integral part of the Financial Statements. 43 Admiral Treasury Money Market Fund Statement of Operations Six Months Ended February 28, 2011 ($000) Investment Income Income Interest 13,645 Total Income 13,645 Expenses The Vanguard GroupNote B Investment Advisory Services 431 Management and Administrative 9,225 Marketing and Distribution 2,601 Custodian Fees 135 Shareholders Reports 33 Trustees Fees and Expenses 11 Total Expenses 12,436 Net Investment Income 1,209 Realized Net Gain (Loss) on Investment Securities Sold (17) Net Increase (Decrease) in Net Assets Resulting from Operations 1,192 See accompanying Notes, which are an integral part of the Financial Statements. 44 Admiral Treasury Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,209 6,087 Realized Net Gain (Loss) (17) 33 Net Increase (Decrease) in Net Assets Resulting from Operations 1,192 6,120 Distributions Net Investment Income (1,209) (6,087) Realized Capital Gain   Total Distributions (1,209) (6,087) Capital Share Transactions (at $1.00) Issued 485,942 1,061,537 Issued in Lieu of Cash Distributions 1,172 5,859 Redeemed (2,390,500) (7,775,844) Net Increase (Decrease) from Capital Share Transactions (1,903,386) (6,708,448) Total Increase (Decrease) (1,903,403) (6,708,415) Net Assets Beginning of Period 18,726,398 25,434,813 End of Period 16,822,995 18,726,398 See accompanying Notes, which are an integral part of the Financial Statements. 45 Admiral Treasury Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .0003 .007 .030 .049 .041 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .0001 .0003 .007 .030 .049 .041 Distributions Dividends from Net Investment Income (.0001) (.0003) (.007) (.030) (.049) (.041) Distributions from Realized Capital Gains       Total Distributions (.0001) (.0003) (.007) (.030) (.049) (.041) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.01% 0.03% 0.70% 3.08% 5.02% 4.22% Ratios/Supplemental Data Net Assets, End of Period (Millions) $16,823 $18,726 $25,435 $23,289 $20,064 $15,982 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.15% 2 0.10% 0.10% 0.13% Ratio of Net Investment Income to Average Net Assets 0.01% 0.03% 0.74% 2.98% 4.90% 4.15% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 46 Admiral Treasury Money Market Fund Notes to Financial Statements Vanguard Admiral Treasury Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments backed by the full faith and credit of the U.S. government. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20072010), and for the period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $2,850,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 1.14% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. Beginning in July 2009, Vanguard and the board of trustees agreed to temporarily limit certain net operating expenses in excess of the funds daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the funds investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 47 About Your Funds Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a funds gross income, directly reduce the investment return of the fund. A funds expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your funds costs in two ways:  Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the funds actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading Expenses Paid During Period.  Based on hypothetical 5% yearly return. This section is intended to help you compare your funds costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this casebecause the return used is not the funds actual returnthe results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your funds costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include the account service fee described in the prospectus (the fee does not apply to the Prime Money Market Funds Institutional Shares or the Admiral Treasury Money Market Fund). If such a fee were applied to your account, your costs would be higher. Your fund does not charge transaction fees, such as purchase or redemption fees, nor does it carry asales load. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the funds expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your funds current prospectus. 48 Six Months Ended February 28, 2011 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2010 2/28/2011 Period Based on Actual Fund Return Prime Money Market Fund Investor Shares $1,000.00 $1,000.36 $1.14 Institutional Shares 1,000.00 1,001.04 0.45 Federal Money Market Fund $1,000.00 $1,000.09 $1.09 Admiral Treasury Money Market Fund $1,000.00 $1,000.07 $0.69 Based on Hypothetical 5% Yearly Return Prime Money Market Fund Investor Shares $1,000.00 $1,023.65 $1.15 Institutional Shares 1,000.00 1,024.35 0.45 Federal Money Market Fund $1,000.00 $1,023.70 $1.10 Admiral Treasury Money Market Fund $1,000.00 $1,024.10 $0.70 The calculations are based on expenses incurred in the most recent six-month period. The funds annualized six-month expense ratios for that period are: for the Prime Money Market Fund, 0.23% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.22%; and for the Admiral Treasury Money Market Fund, 0.14%. The dollar amounts shown as Expenses Paid are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 49 Glossary SEC Yields. A money market funds 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Credit Quality. The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agencys assessment of the issuers ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table was revised to include tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. Expense Ratio. The percentage of a funds average net assets used to pay its annual administrative and advisory expenses. These expenses directly reduce returns to investors. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. 50 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (20062008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services) and Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing); Board. Principal Occupation(s) During the Past Five Senior Advisor at New Mountain Capital; Trustee Years: Chairman of the Board of The Vanguard Group, of The Conference Board; Member of the Board of Inc., and of each of the investment companies served Managers of Delphi Automotive LLP (automotive by The Vanguard Group, since January 2010; Director components). of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of Amy Gutmann each of the investment companies served by The Born 1949. Trustee Since June 2006. Principal Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The of the University of Pennsylvania; Christopher H. Vanguard Group (19952008). Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- Independent Trustees nication and the Graduate School of Education of the University of Pennsylvania; Director of Emerson U. Fullwood Carnegie Corporation of New York, Schuylkill River Born 1948. Trustee Since January 2008. Principal Development Corporation, and Greater Philadelphia Occupation(s) During the Past Five Years: Executive Chamber of Commerce; Trustee of the National Chief Staff and Marketing Officer for North America Constitution Center; Chair of the Presidential and Corporate Vice President (retired 2008) of Xerox Commission for the Study of Bioethical Issues. Corporation (document management products and services); Executive in Residence and 2010 JoAnn Heffernan Heisen Distinguished Minett Professor at the Rochester Born 1950. Trustee Since July 1998. Principal Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Corporate (multi-industry manufacturing), the United Way of Vice President and Chief Global Diversity Officer Rochester, Amerigroup Corporation (managed health (retired 2008) and Member of the Executive care), the University of Rochester Medical Center, Committee (19972008) of Johnson & Johnson Monroe Community College Foundation, and North (pharmaceuticals/consumer products); Director of Carolina A&T University. Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Rajiv L. Gupta Johnson Foundation, and the Center for Work Life Born 1945. Trustee Since December 2001. 2 Policy; Member of the Advisory Board of the Principal Occupation(s) During the Past Five Years: Maxwell School of Citizenship and Public Affairs Chairman and Chief Executive Officer (retired 2009) at Syracuse University. F. Joseph Loughrey Thomas J. Higgins Born 1949. Trustee Since October 2009. Principal Born 1957. Chief Financial Officer Since September Occupation(s) During the Past Five Years: President 2008. Principal Occupation(s) During the Past Five and Chief Operating Officer (retired 2009) and Vice Years: Principal of The Vanguard Group, Inc.; Chief Chairman of the Board (20082009) of Cummins Inc. Financial Officer of each of the investment companies (industrial machinery); Director of SKF AB (industrial served by The Vanguard Group since 2008; Treasurer machinery), Hillenbrand, Inc. (specialized consumer of each of the investment companies served by The services), the Lumina Foundation for Education, and Vanguard Group (19982008). Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member Kathryn J. Hyatt of the Advisory Board to the Kellogg Institute for Born 1955. Treasurer Since November 2008. Principal International Studies at the University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of André F. Perold the investment companies served by The Vanguard Born 1952. Trustee Since December 2004. Principal Group since 2008; Assistant Treasurer of each of the Occupation(s) During the Past Five Years: George investment companies served by The Vanguard Group Gund Professor of Finance and Banking at the Harvard (19882008). Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Heidi Stam Born 1956. Secretary Since July 2005. Principal Alfred M. Rankin, Jr. Occupation(s) During the Past Five Years: Managing Born 1941. Trustee Since January 1993. Principal Director of The Vanguard Group, Inc., since 2006; Occupation(s) During the Past Five Years: Chairman, General Counsel of The Vanguard Group since 2005; President, and Chief Executive Officer of NACCO Secretary of The Vanguard Group and of each of the Industries, Inc. (forklift trucks/housewares/lignite); investment companies served by The Vanguard Group Director of Goodrich Corporation (industrial products/ since 2005; Director and Senior Vice President of aircraft systems and services) and the National Vanguard Marketing Corporation since 2005; Association of Manufacturers; Chairman of the Principal of The Vanguard Group (19972006). Federal Reserve Bank of Cleveland; Vice Chairman of University Hospitals of Cleveland; President of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis R. Gregory Barton Michael S. Miller Born 1955. Trustee Since July 2009. Principal Mortimer J. Buckley James M. Norris Occupation(s) During the Past Five Years: President Kathleen C. Gubanich Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Paul A. Heller George U. Sauter Incorporated (communications equipment); Director of Corning Incorporated (20002010) and Dow Corning (20012010); Overseer of the Amos Tuck School of Chairman Emeritus and Senior Advisor Business Administration at Dartmouth College. John J. Brennan Chairman, 19962009 Executive Officers Chief Executive Officer and President, 19962008 Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal Founder of The Vanguard Group, Inc.; Controller of each of John C. Bogle the investment companies served by The Vanguard Chairman and Chief Executive Officer, 19741996 Group since 2010; Assistant Controller of each of the investment companies served by The Vanguard Group (20012010). 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the funds current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguards proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SECs website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SECs Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SECs website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q302 042011 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant's Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Code of Ethics. (b) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD MONEY MARKET RESERVES BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MONEY MARKET RESERVES BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 VANGUARD MONEY MARKET RESERVES BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2011 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
